18 N.Y.2d 845 (1966)
In the Matter of Hugh L. Carey et al., Appellants,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, and Herbert F. Ryan et al., Respondents.
Court of Appeals of the State of New York.
Argued October 26, 1966.
Decided October 27, 1966.
Robert B. Brady for appellants.
Theodore D. Ostrow for respondents.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, BERGAN and KEATING. Dissent: Judge SCILEPPI.
Order of Appellate Division modified, without costs. The petition for the 15th Congressional District candidate is valid. The petition for Member of the Assembly in the 50th Assembly District is valid. The petition for State Senator and for Delegates to the Constitutional Convention in the 21st Senate District is invalid.
Judge SCILEPPI dissents and votes to reverse as to that part of the decision which invalidates the petition for State Senator and for Delegates to the Constitutional Convention in the 21st Senate District (see Matter of Garside v. Cohen, 265 N.Y. 606).